—Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered February 14, 1990, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
We have reviewed the record and brief submitted by defense counsel and agree that there are no nonfrivolous issues that could be raised on this appeal. Consequently, we affirm the judgment of conviction and grant defense counsel’s application to be relieved of his assignment.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., *834JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.